EXHIBIT Loan Agreement Borrower (Party A): Shaanxi Shuta Wood Products Company Ltd. Legal Representative: Zhang Yi Address: Room 021906, Unit 2, Building 1, Wangzuo Time Plaza, Tangyan Road, High Tech Zone, Xi'an, Shaanxi Loaner (Party B): Xi'an Hanxin Science & Technology Co. Ltd. Legal Representative: Chen Peng Cheng Address: 3rd floor, A Tower, Chuangxin Info Building, No.72 Keji Road, High Tech Zone, Xi'an, Shaanxi Party A and party B have come to the following agreements through negotiations: 1.Amount of the loan shall be RMB10million; 2.The loan period shall be from Oct. 27th, 2009 to Oct. 27th, 2011; 3.The interest of the loan shall not be calculated here; 4.This agreement shall come into effect after signing and sealing of both parties, and shall expire naturally when party B receives all principal and interests; 5.This agreement has two duplicates with equal legal effects; either party shall hold one duplicate; 6.Disputes shall be settled through negotiation, or either party may bring up a lawsuit again the other at the local people's court. Borrower (seal/signature): Zhang Yi Date: Oct. 28th, Loaner(seal/signature): Chen Peng Cheng Date: Oct. 28th,
